Citation Nr: 1035103	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  06-15 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for agenesis of the copus 
callosum (ACC).

2.  Entitlement to service connection for a low back disability 
secondary to service connected retropatellar pain syndrome and 
right patella with pain and limitation of motion (right knee 
disorder).

3.  Entitlement to restoration of a 30 percent rating for a right 
knee disorder, effective from August 1, 2007.

4.  Entitlement to an increased rating for a right knee disorder, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1986 
and from September 1990 to November 1993.  The Veteran also had 
another period of active duty which dates have not been verified.

This matter comes before the Board of Veterans' Appeals (Board) 
following March 2005, June 2005, October 2005, and May 2007 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In May 2010, the Veteran 
and his wife testified at a hearing before the undersigned at the 
RO.

As to the claim of service connection for a low back disability, 
the RO in a May 1994 rating decision denied a claim of service 
connection for a low back disability based on it pre-existing and 
not being aggravated by military service under 38 C.F.R. § 3.303.  
However, the current low back disability claim arises out of the 
assertion that his service connected right knee disorder caused 
him to fall and this fall caused further injury to his low back.  
See October 2004 claims.  The Veteran in a number of subsequent 
statements to the RO reiterated that his current claim arose out 
of his service connected right knee disorder causing him to fall 
when that knee buckled in 1999 and the subsequent fall aggravated 
his already existing low back disability.  Therefore, because the 
regulation governing the current appeal is 38 C.F.R. § 3.310 and 
not 38 C.F.R. § 3.303, the Board will treat the claim of service 
connection for a low back disability as an original claim.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  Moreover, 
because the Board has limited this claim to the question of 
whether the Veteran has a low back disability resulting from a 
fall caused by his service connected right knee disorder, the 
Board has characterized the issue as a secondary service 
connection claim on the first page of the decision and the Board 
will likewise limit its adjudication to the theory of secondary 
service connection.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) ("where ... the claimant expressly indicates an intent 
that adjudication of certain specific claims not proceed at a 
certain point in time, neither the RO nor BVA has authority to 
adjudicate those specific claims, absent a subsequent request or 
authorization from the claimant or his or her representative").

While in October 2007 the Veteran filed a notice of disagreement 
with the September 2007 rating decision that confirmed and 
continued his 10 percent ratings for his left wrist and left knee 
disorders, these issues are not on appeal because he did not 
thereafter file with the RO a substantive appeal after the 
issuance of the September 2008 statement of the case and VA has 
not mislead the claimant into believing that he had perfected his 
appeal as to these issues.  See 38 C.F.R. §§ 20.200, 20.302(c) 
(2009) (an appeal requires a notice of disagreement and a timely 
filed substantive appeal after issuance of a statement of the 
case); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that, 
after filing a timely notice of disagreement, the filing of a 
timely substance appeal may not be needed to perfect an appeal if 
VA caused the appellant to believe that his appeal had already 
been perfected).  Consequently, these issues are not before the 
Board. 

A claim for an increased rating for a left knee disorder 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The claims of service connection for a low back disability, 
asserted to be secondary to the service-connected right knee 
disorder; restoration of a 30 percent rating for a right knee 
disorder; a disability rating greater than 10 percent for the 
service-connected right knee disorder; and a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence 
shows that ACC is a congenital or developmental defects and 
therefore not a disease or injury within the meaning of 
applicable legislation.

2.  The preponderance of the competent and credible evidence is 
against finding that ACC was subjected to a superimposed disease 
or injury which created additional disability.  


CONCLUSION OF LAW

ACC was not incurred or aggravated during military service.  
38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.9 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that written notice provided in October 
2005, prior to the appealed from October 2005 rating decision, 
along with that written notice provided in March 2006 fulfills 
the provisions of 38 U.S.C.A. § 5103(a) including notice of the 
laws and regulations governing the assignment of disability 
ratings and effective dates as required by the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While Dingess notice was not 
provided to the Veteran until after the initial adjudication of 
the claim, providing the claimant with this notice in March 2006, 
followed by a readjudication of the claim in the April 2006 
statement of the case, "cures" any timing problem associated 
with the lack of notice prior to an initial adjudication.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), 
citing Mayfield II, 444 F.3d at 1333-34.  Additionally, even if 
the above letters did not provide adequate 38 U.S.C.A. § 5103(a) 
notice, the Board finds that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to understand 
what was needed to substantiate the claim after reading the above 
letters as well as the rating decision, statement of the case, 
and supplemental statement of the case.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that the RO has obtained and associated with the claims 
files all identified and available service and post-service 
medical records including the Veteran's records from the Social 
Security Administration (SSA) and those at the VA Medical Centers 
in Dallas, Temple, and Waco.  

The record also shows that the Veteran was afforded a VA 
examination in connection with the appeal in March 2007 and the 
information obtained by the examiner is adequate to allow the 
Board to adjudicate the claim because the examiner, after a 
review of the record on appeal and an examination of the Veteran, 
provided an opinion as to the origins of his disorder.  
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part of 
the claims files.   Hence, VA has fulfilled its duty to assist 
the Veteran in the prosecution of his claim and adjudication of 
this appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Analysis

The Veteran contends that his ACC first manifested itself while 
he was on active duty and that he had had problems with it ever 
since that time.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 C.F.R. § 3.303(b).  In 
addition, service connection may also be granted on the basis of 
a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  

For purposes of entitlement to VA benefits, the law provides 
that, in the absence of superimposed disease or injury, service 
connection may not be allowed for congenital or developmental 
defects even if it becomes worse in service, as this is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
Thus, VA regulations specifically prohibit service connection for 
congenital or developmental defects unless such defect was 
subjected to a superimposed disease or injury which created 
additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) 
(cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service 
connection may not be granted for defects of congenital, 
developmental or familial origin, unless the defect was subject 
to a superimposed disease or injury).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the 
Board has been charged with the duty to assess the credibility 
and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 
1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar 
v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

To the extent that the Veteran is claiming service connection of 
a direct basis, the Board notes that ACC was diagnosed at the 
February 2005 VA examination. Moreover, the March 2007 VA 
examiner opined that this disorder first manifested itself while 
the Veteran was on active duty as documented by tremors in the 
right upper extremity in a May 1992 service treatment record.  

However, the March 2007 VA examiner also opined that ACC is a 
congenital defect.  This opinion is not contradicted by any other 
medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 
171, 175 (1991) (VA may only consider independent medical 
evidence to support its findings and is not permitted to base 
decisions on its own unsubstantiated medical conclusions).  
Therefore, the Board finds that service connection for ACC may 
not be granted on a direct basis because as a congenital defect 
it is not a disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.

The Board will next consider whether service connection is 
warranted for ACC due to a superimposed disease or injury which 
created additional disability under 38 C.F.R. §§ 3.303(c), 4.9, 
and VAOPGCPREC 82-90.  In this regard, the Board notes that the 
in-service record is negative for a superimposed disease or 
injury.  In fact, the March 2007 VA examiner reported that 
service treatment records, except for the may 1992 record of a 
tremor, was negative for complaints, diagnoses, or treatment 
possibly related to ACC.  This opinion is also are not 
contradicted by any other medical opinion of record.  See Colvin, 
supra.  Moreover, while the Veteran, his representative, and his 
friends and family are competent and credible too report on what 
they see and the Veteran is competent and credible to also report 
on what he feels (see Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.), the Board nonetheless finds more 
competent and credible the service treatment records which are 
negative for superimposed disease or injury than the Veteran, his 
representative's, and his friends and family claims to the 
contrary.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (noting that the definition of 
evidence encompasses "negative evidence" which tends to disprove 
the existence of an alleged fact).  Therefore, entitlement to 
service connection for ACC due to a superimposed disease or 
injury which created additional disability must be denied.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(c), 4.9.  

The Board has not overlooked the medical literature filed by the 
Veteran. In this regard, the Board notes that medical article or 
treatise evidence may be used to meet the requirement for a 
medical nexus and/or a superimposed injury when it is 
sufficiently specific to the facts of a given case.  Wallin v. 
West, 11 Vet. App. 509 (1998).  

However, an attempt to establish a superimposed injury solely by 
generic information in a medical journal or treatise "is too 
general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 
(1998) (a medical article that contained a generic statement 
regarding a possible link between a service-incurred mouth 
blister and a present pemphigus vulgaris condition did not 
satisfy the nexus element).  Still, medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional.  Mattern v. West, 12 Vet. App. 222, 228 
(1999); Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").  

In this regard, the information submitted by the appellant only 
contains generic information about ACC.  This evidence is 
therefore only entitled to limited probative value, as it is not 
supported by any definitive or concrete medical opinions.  In 
sum, even in light of this additional evidence, the competent 
evidence of record (i.e., the VA treatment records) reflecting no 
superimposed injury still outweighs the evidence in support of 
the claim.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) 
(generic texts, which do not address the facts in this particular 
case with any degree of medical certainty, do not amount to 
competent medical evidence).  

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for ACC.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching this conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for ACC is denied.


REMAND

As to the claim of service connection for a low back disability, 
the Veteran claims that his service connected right knee disorder 
caused his knee to give way which in turn caused him to fall.  He 
also maintains that this fall caused low back problems including 
a fracture at L2 with residuals neurological impairment causing 
weakness and instability in his lower extremities.  

Initially, the Board notes that VA treatment records document a 
history of a fall in June 1999 as well as the resulting fracture 
at L2 with residual adverse neurological symptomatology in the 
lower extremities.  See, for example, VA treatment records dated 
from September 1999 to November 1999.  Moreover, the March 2007 
VA spine examiner, after a review of the record on appeal and an 
examination of the claimant, opined that his low back disability 
was aggravated by his 1999 fall.  See 38 C.F.R. § 3.310 (2006) 
(service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
(holding that compensation is payable when service-connected 
disability has aggravated a non-service-connected disorder).  

Parenthetically, the Board notes that there was a recent 
amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by 
which a claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level of 
disability for the non-service-connected disability before an 
award of service connection based on aggravation may be made.  
This had not been VA's practice, which suggests the possibility 
that the recent change amounts to a substantive change in the 
regulation.  For this reason, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before the 
change, which is more favorable to the claimant.

Therefore, the sole question remaining for the Board to consider 
in adjudicating the Veteran's secondary service connection claim 
is whether the record contains competent and credible evidence 
that the claimant's June 1999 fall was caused by his service 
connected right knee disorder.  38 C.F.R. § 3.310; Allen, supra.  

In this regard, the post-June 1999 VA treatment records which 
report the history of the fall specifically note that the Veteran 
received treatment following his fall at either VA's "Platinum 
Clinic #2" or "primary clinic #2."  See VA treatment records 
dated in October 1999.  Moreover, the Board's exhaustive review 
of the voluminous VA treatment records found in the claims files 
reveals some VA treatment records from June 1999.  However, the 
Board's review of the record on appeal did not uncover his June 
1999 VA treatment records from "Platinum Clinic #2" or 
"primary clinic #2" surrounding his treatment after the fall. 

Accordingly, since what is reported in these treatment records 
regarding the cause of the fall which that led to the Veteran's 
low back disability is of paramount importance in deciding if the 
record contains competent and credible evidence that his service 
connected right knee disorder caused the fall, the Board finds 
that a remand to request these records is required.  See 
38 U.S.C.A. § 5103A(b); Ivey v. Derwinski, 2 Vet. App. 320, 323 
(1992) (holding that when reference is made to pertinent medical 
records, VA is on notice of their existence and has a duty to 
assist the veteran to attempt to obtain them); Bell v. Derwinski, 
2 Vet. App. 611 (1992) (holding that the Board has constructive 
notice of what is contained in VA treatment records). 

As to the claim for restoration of a 30 percent rating for a 
right knee disorder, the Board notes that in a June 2007 
statement the Veteran disagreed with the RO's May 2007 decision 
that reduced the rating for his service connected right knee 
disorder from 30 percent disabling to 10 percent disabling.  No 
further action was taken by the RO.  Therefore, because the Court 
has indicated that referral to the RO of issues with which the 
Veteran disagrees does not suffice, the Board finds that a remand 
for the issuance of a statement of the case as to this issue is 
required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

As to the claims for an increased rating for a right knee 
disorder and for a TDIU, the Board finds that adjudication of 
these claims must be deferred by VA until the time for the 
Veteran to perfect his appeal as to the claim for restoration of 
a 30 percent rating for a right knee disorder has run.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim 
is inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on the 
matter). 

As to the claim for increased rating for a right knee disorder, 
the Veteran testified at his March 2010 hearing that his disorder 
has become worse since his last VA examination.  In this regard, 
the Board's review of the record not only shows that his last VA 
examination was three years ago but that the examination may have 
taken place without the examiner having the Veteran's claims 
files.  Therefore, the Board finds that a remand is required to 
provide the Veteran with a new VA examination.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.326 (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006); Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(holding that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the Veteran that takes into account the records of 
prior examinations and treatment).

Given the fact that the Veteran's disorder has been rated under 
both 38 C.F.R. § 4.71a, Diagnostic Code 5010 (traumatic 
arthritis) (2009) and 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(knee instability) (2009), the RO/AMC when readjudicating the 
claim must not only consider his painful motion but should also 
consider whether he is entitled to separate ratings for 
limitation of motion and instability as well as whether he is 
entitled to separate ratings for lost flexion and extension.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
evaluation of musculoskeletal disorders rated on the basis of 
limitation of motion requires consideration of functional losses 
due to pain.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (holding that, while evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided, it is possible for a Veteran to have "separate and 
distinct manifestations" from the same injury, permitting 
different disability ratings); VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998) (holding 
that separate ratings may be assigned in cases where a service-
connected knee disability includes both limitation of motion due 
to arthritis and instability, provided that the degree of 
disability is compensable under each set of criteria); VAOPGCPREC 
9-2004; 69 Fed. Reg. 59990 (2004) (holding that separate ratings 
may be assigned in cases where a service-connected knee 
disability includes both a compensable limitation of flexion 
under Diagnostic Code 5260 and a compensable limitation of 
extension under Diagnostic Code 5261 provided that the degree of 
disability is compensable under each set of criteria).

As to the claim for a TDIU, the Board also notes that the record 
includes a number of medical opinions that the Veteran is 
unemployable, at least in part, because of his service connected 
disabilities.  See, for example, VA treatment record dated in 
November 2004; VA neurological examination dated in June 2006.  
However, a review of the record on appeal fails to reveal a 
medical opinion as to whether the Veteran's service connected 
disabilities, acting alone, precludes him from securing or 
following a substantially gainful occupation or causes him to be 
unable to secure and follow a substantially gainful occupation.  
See 38 C.F.R. § 4.16(a), (b) (2009) (Emphasis added).  On remand, 
therefore, a VA examination with an appropriate medical opinion 
to answer to this question is required.  See 38 U.S.C.A. 
§ 5103A(d); McLendon, supra.

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.	The RO/AMC should issue a statement of 
the case with respect to the claim for 
restoration of a 30 percent rating for a 
right knee disorder effective from 
August 1, 2007.  If the Veteran files a 
timely substantive appeal, this issue 
should be returned for review by the 
Board.

2.	The AMC/RO should obtain and associate 
with the record all of the Veteran's June 
1999 treatment records from VA's 
"Platinum Clinic #2" or "primary 
clinic #2."  Because these are Federal 
records, efforts to obtain them should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  If the June 1999 VA 
treatment records cannot be located or no 
such records exist, a memorandum of 
unavailability should be prepared and the 
Veteran should be provided with a copy of 
the memorandum.

3.	The AMC/RO should make arrangements with 
an appropriate VA medical facility for 
the Veteran to be afforded an orthopedic 
examination of his right knee.  The 
claims folders are to be provided to the 
examiner for review in conjunction with 
the examination.  All indicated tests and 
studies deemed appropriate by the 
examiner, including X-rays, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with the AMIE worksheet for 
rating knee instability and arthritis, 
the examiner is to thereafter provide a 
detailed review of the Veteran's history, 
current complaints, and the nature and 
extent of his right knee disabilities.  

a.  As to the right knee instability, 
in addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should provide 
an opinion as to whether the 
disability is manifested by recurrent 
subluxation or lateral instability 
that is best characterized as 
"slight," "moderate," or 
"severe."

b.  As to the right knee arthritis, in 
addition to any other information 
provided pursuant to the AMIE 
worksheet, the examiner should conduct 
complete range of motion studies, with 
specific citation to flexion and 
extension, and discuss the presence or 
absence of any weakened movement, 
including weakened movement against 
varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
flexion and/or extension.  If the 
Veteran describes flare-ups of pain, 
the examiner should offer an opinion 
as to whether there would be 
additional limits on functional 
ability during flare-ups, and if 
feasible, express this in terms of 
additional degrees of limitation of 
flexion and/or extension during the 
flare-ups.   

4.	The RO/AMC should arrange for the Veteran 
to be afforded a VA examination to 
ascertain the impact of his 
service-connected disabilities on his 
ability to obtain and maintain 
employment.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examination.  All 
indicated tests and studies deemed 
appropriate by the examiner must be 
accomplished and all clinical findings 
should be reported in detail.  After a 
review of the record on appeal and an 
examination of the claimant, the examiner 
should provide answers to the following 
questions:

a.	Is it at least as likely as not 
that the Veteran's 
service-connected disabilities 
acting alone (i.e., without regard 
to any of his nonservice-connected 
disorders) preclude him from 
securing or following a 
substantially gainful occupation? 

b.	Is it at least as likely as not 
that the Veteran's 
service-connected disabilities 
acting alone (i.e., without regard 
to his nonservice-connected 
disorders) cause him to be unable 
to secure and follow a 
substantially gainful occupation?

Note:  In providing an answer to the 
above questions, the examiner is advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim. 

   All conclusions should be explained in 
detail.  

5.	After undertaking the above development, 
the RO/AMC should provide the Veteran 
with updated VCAA notice in accordance 
with the Court's holding in Dingess, 
supra; 38 U.S.C.A. §§ 5103, 5103A,  and 
38 C.F.R. § 3.159.

6.	After the time to perfect his appeal 
has expired as to the claim for 
restoration of a 30 percent rating 
for a right knee disorder effective 
from August 1, 2007, the RO/AMC should 
readjudicate the claims of service 
connection for a low back disability, for 
an increased rating for a right knee 
disorder, and for a TDIU.  If any of the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issues currently on appeal.  A 
reasonable period of time should be 
allowed for response before the appeal is 
returned to the Board.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


